DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 11/17/2021 has been accepted. 

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 16 recites the limitation "the display unit". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-14, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2017/0064135, hereinafter Yoshimura) in view of Nishikawa et al. (US 2014/0063537, hereinafter Nishikawa).


a wireless communicator configured to perform wireless LAN communication (wireless communication I/F 10; ¶¶ 0043-0044 Fig. 2); and 
at least one processor configured to be in communication with the at least one, wherein the at least one processor causes the terminal to perform operations including memory (CPU 5 and storage 7; ¶¶ 0043-0046 Fig. 2): 
performing first wireless connection with the information processing apparatus via the wireless communicator based on the wireless connection information (establishing connection between portable terminal 2 and image processing device 3; ¶ 0065 Fig. 5 P8-P10);
storing the wireless connection information (connection history information 23 stored in storage 7; ¶ 0043 Fig. 2); 
transmitting first job data to the information processing apparatus via the first wireless connection (sends job data; ¶ 0066 Fig. 5 P26 and ¶ 0076 Fig. 9 S30); 
automatically, in a case where a predetermined condition is satisfied (history of connection with image processing device 3; ¶ 0043), performing second wireless connection via the wireless communicator using the stored wireless connection information based on reception of an instruction to newly transmit second job data in a state where wireless connection with the information processing apparatus is disconnected (establish wireless communication with connection history information 23 when connection request is sent from application program 22 with new job after previous connection is terminated; ¶ 0043, ¶ 0045, ¶ 0077, and ¶ 0089),

a near-field wireless communicator configured to receive wireless connection information for performing wireless LAN communication with an information processing apparatus by Near Field Communication.
However, Nishikawa teaches received wireless connection information (WFD connection information; ¶ 0052, Fig. 5); and
a near-field wireless communicator configured to receive wireless connection information for performing wireless LAN communication with an information processing apparatus by Near Field Communication (NFC IF 57 to receive WFD connection information to perform handover and establish wireless communication; ¶¶ 0050-0053. Fig. 4).
Yoshimura and Nishikawa are in the same field of endeavor of a terminal establishing communication with an image processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Nishikawa to establish communication using NFC as taught by Nishikawa. The combination improves the terminal by providing an efficient and user friendly method of establishing communications between a terminal and an image processing apparatus.

Regarding claim 3, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the predetermined condition is a condition that the information processing apparatus that is the first job data transmission destination and information processing apparatus that is the second job data transmission destination are same 

Regarding claim 4, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the predetermined condition is a condition that software running on the terminal and configured to transmit the first job data and the second job data remains in foreground after the first wireless connection is disconnected (application program 22 is running with connection termination; ¶ 0045 and ¶ 0089, Yoshimura).

Regarding claim 5, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the predetermined condition is a condition that an amount of time from the disconnection of the wireless connection is within a predetermined amount of time (reconnection request made periodically within time t2 since termination; ¶ 0071, Yoshimura).

Regarding claim 7, Yoshimura in view of Nishikawa teach the terminal according to claim 1, but Yoshimura does not explicitly teach wherein the short range communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC).
However, Nishikawa teaches wherein the short range communicator performs communication using at least one of Bluetooth® and Near-Field Communication (NFC) (wireless communication with NFC; ¶ 0048, Fig. 5).
The motivation applied in claim 1 is incorporated herein.


Regarding claim 10, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the wireless connection information includes information about an access point and a type of the access point (access point built into image processing device; ¶¶ 0043-0044, Yoshimura).

Regarding claim 11, Yoshimura in view of Nishikawa teach the terminal according to claim 10, wherein the at least one processor further performs displaying, after the determining determines that the predetermined condition is satisfied (¶ 0043), a message to prompt activation of the access point in a case where the access point is not activated (notify user to connect to access point; ¶ 0044, Yoshimura). 

Regarding claim 12, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the wireless communicator performs communication using Wireless Fidelity (Wi-Fi) (wireless connection via access point; ¶ 0043, Yoshimura).

Regarding claim 13, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the first job data and the second job data is data for 

Regarding claim 14, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the information processing apparatus is an image forming apparatus (image processing device 3 is a MFP; ¶ 0032 Fig. 3, Yoshimura).

Regarding claim 16, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the at least one processor further performs displaying, on the display unit, a second screen for selecting a transmission target file included in a job data when the first wireless connection is disconnected (sending of new job with reconnection request requires first selecting job file; ¶ 0035 Fig. 2, ¶¶ 0060-0061, and ¶ 0088, Yoshimura).

Regarding claim 18, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the at least one processor further performs storing a plurality of pieces of wireless connection information for wirelessly connecting to another information processing apparatus different from the information processing apparatus (connection history information 23 stored in storage 7; ¶ 0043 Fig. 2, Yoshimura), and when an instruction to transmit the second job data is received, in a case where the another information processing apparatus is set as a transmission destination of the second job data, the determining determines that the predetermined condition is not satisfied, and the second wireless connection is not performed 

Claim 19 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 19.

Claim 20 recites a non-transitory computer-readable storage medium storing a program executed by a computer of a terminal (¶ 0043 Yoshimura) similar to the terminal of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 20.

Regarding claim 21, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein automatically, the second wireless connection is executed without receiving the wireless connection information by the near-field wireless communicator (wireless communication with image processing device 3 established based on connection history information; ¶ 0043, Yoshimura).  

Regarding claim 22, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the second job data is transmitted to the information processing apparatus via the second wireless connection (connection between portable terminal and image processing device established again for new job; ¶ 0089, Yoshimura).



Regarding claim 24, Yoshimura in view of Nishikawa teach the terminal according to claim 1, wherein the first wireless connection is automatically disconnected in response to completion of transmission of the first job data (sends termination request to terminate connection; ¶ 0067 Fig.5 P34 and ¶ 0076 Fig. 9 S32-S34, Yoshimura).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Nishikawa as applied to claim 1 above, and further in view of Omori (US 2019/0020766 cited in IDS filed 7/8/2021 also published as WO 2017/073017).

Regarding claim 8, Yoshimura teaches the terminal according to claim 1, but does not explicitly teach further comprising a two-dimensional code reader, wherein the at least one processor further performs reading, with the two-dimensional code reader, a two-dimensional code displayed on the information processing apparatus to thereby acquire the wireless communication information from the information processing apparatus.

Yoshimura and Omori are in the same field of endeavor of a terminal establishing communication with an image processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the terminal of Yoshimura to obtain connection information using QR code as taught by Omori. The combination improves the terminal by providing an efficient and user friendly method of establishing communications between a terminal and an image processing apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maheshwari (US 2016/0128119 cited in IDS filed 7/8/2021) describes a method of connecting a mobile device with an image processing apparatus.
Kato (US 2011/0292445) teaches a portable terminal establishing wireless communication with an image processing apparatus via NFC.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672